COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      John Scherer v. Texas Coast Yachts, LLC and Fountaine Pajot, S.A.

Appellate case number:    01-20-00412-CV

Trial court case number: CV-0078309

Trial court:              County Court at Law No. 2 of Galveston County

Appellant’s motion for rehearing is denied.

It is so ORDERED.

Judge’s signature: /s/ Richard Hightower
                   Acting for the Court

Panel consists of Justices Landau, Hightower, and Rivas-Molloy


Date: September 1, 2022